 



Exhibit 10.3
CONTINUING GUARANTEE
TO: JPMORGAN CHASE BANK, N.A., a national banking association
     1. For valuable consideration, the undersigned (hereinafter called
“Guarantor”), whose address is set forth after Guarantor’s signature below,
jointly and severally, and unconditionally, guarantees and promises to pay to
JPMORGAN CHASE BANK, N.A., a national banking association (hereinafter called
“Lender”), or order, on demand, in lawful money of the United States, any and
all indebtedness of MOBILITY ELECTRONICS, INC., a Delaware corporation
(hereinafter called “Borrower”) to Lender. If this Guarantee is executed by more
than one Guarantor, the word “Guarantor” shall mean all and any one or more of
them, severally and collectively. The word “indebtedness” is used in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Borrower heretofore, now or hereafter made, incurred or created,
with or without notice to Guarantor, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether Borrower is liable
individually or jointly with others, or whether recovery upon such indebtedness
may be or hereafter become barred by any statute of limitations, or whether such
indebtedness may be or hereafter become otherwise unenforceable, exclusive,
however, of any indebtedness of Borrower to Lender presently covered by existing
guaranties executed by Guarantor, but without derogation to such existing
guaranties, if any, which are hereby ratified and reaffirmed.
     2. The liability of Guarantor hereunder shall include principal, plus all
interest thereon and all attorneys’ fees and other costs and expenses incurred
by Lender in collecting, compromising or enforcing the indebtedness or in
protecting or preserving any security for the indebtedness. Any payment by
Guarantor shall not reduce Guarantor’s obligation hereunder, unless written
notice to that effect is actually received by Lender at or prior to the time of
such payment.
     3. This is a continuing guarantee that shall remain in full force and
effect and includes all indebtedness arising under future transactions or under
successive transactions which either continue then existing indebtedness or from
time to time renew it after it has been satisfied, but shall not apply to any
indebtedness created after actual receipt by Lender of written notice of the
revocation of this Guarantee as to future transactions. Any such revocation of
this Guarantee at any time by any Guarantor as to future transactions shall not
affect the liability of any other guarantor for indebtedness of Borrower and
shall not affect the liability of that Guarantor or any other guarantor for
indebtedness incurred or credit committed by Lender to Borrower prior to the
effective time of that revocation; this Guarantee shall remain in full force and
effect as to all such indebtedness. The death of any Guarantor shall not operate
as a revocation of liability hereunder of the estate of that Guarantor for
indebtedness created or incurred or credit committed by Lender to Borrower
subsequent to such death until actual receipt by Lender of written notice of the
death of that Guarantor. Guarantor waives notice of revocation given by any
other guarantor.
     4. Guarantor is providing this Guarantee at the instance and request of
Borrower to induce Lender to extend or continue financial accommodations to
Borrower. Guarantor hereby

1



--------------------------------------------------------------------------------



 



represents and warrants that Guarantor is and will continue to be fully informed
about all aspects of the financial condition and business affairs of Borrower
that Guarantor deems relevant to the obligations of Guarantor hereunder and
hereby waives and fully discharges Lender from any and all obligations to
communicate to Guarantor any information whatsoever regarding Borrower or
Borrower’s financial condition or business affairs.
     5. Guarantor authorizes Lender, without notice or demand and without
affecting Guarantor’s liability hereunder, from time to time, to: (a) renew,
modify, compromise, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the indebtedness or any part thereof,
including increasing or decreasing the rate of interest thereon; (b) release,
substitute or add any one or more endorsers, Guarantor or other guarantors;
(c) take and hold security for the payment of this Guarantee or the
indebtedness, and enforce, exchange, substitute, subordinate, waive or release
any such security; (d) proceed against such security and direct the order or
manner of sale of such security as Lender in its discretion may determine; and
(e) apply any and all payments from Borrower, Guarantor or any other guarantor,
or recoveries from such security, in such order or manner as Lender in its
discretion may determine.
     6. Guarantor waives and agrees not to assert: (a) any right to require
Lender to proceed against Borrower or any other guarantor, to proceed against or
exhaust any security for the indebtedness, to pursue any other remedy available
to Lender, or to pursue any remedy in any particular order or manner; (b) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder
or the enforcement thereof; (c) demand, diligence, presentment for payment,
protest and demand, and notice of extension, dishonor, protest, demand,
nonpayment and acceptance of this Guarantee; (d) notice of the existence,
creation or incurring of new or additional indebtedness of Borrower to Lender;
(e) the benefits of any statutory provision limiting the liability of a surety,
including without limitation the provisions of A.R.S. Sections 12-1641, et seq.;
(f) any defense arising by reason of any disability or other defense of Borrower
or by reason of the cessation from any cause whatsoever (other than payment in
full) of the liability of Borrower for the indebtedness; and (g) the benefits of
any statutory provision limiting the right of Lender to recover a deficiency
judgment, or to otherwise proceed against any person or entity obligated for
payment of the indebtedness, after any foreclosure or trustee’s sale of any
security for the indebtedness, including without limitation the benefits, if
any, to Guarantor of A.R.S. Section 33-814. Guarantor shall have no right of
subrogation and hereby waives any right to enforce any remedy which Lender now
has, or may hereafter have, against Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by Lender.
     7. All existing and future indebtedness of Borrower to Guarantor is hereby
subordinated to the indebtedness of Borrower to Lender and such indebtedness of
Borrower to Guarantor, if Lender so requests, shall be collected, enforced and
received by Guarantor as trustee for Lender and shall be paid over to Lender on
account of the indebtedness of Borrower to Lender, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guarantee.
     8. In addition to all liens upon, and rights of setoff against, the monies,
securities or other property of Guarantor given to Lender by law, Lender shall
have a lien and a right of setoff against, and Guarantor hereby grants to Lender
a security interest in, all monies, securities and

2



--------------------------------------------------------------------------------



 



other property of Guarantor now and hereafter in the possession of or on deposit
with Lender, whether held in a general or special account or deposit, or for
safekeeping or otherwise; every such lien and right of setoff may be exercised
without demand upon or notice to Guarantor. No lien or right of setoff shall be
deemed to have been waived by any act or conduct on the part of Lender, by any
neglect to exercise such right of setoff or to enforce such lien, or by any
delay in so doing.
     9. It is not necessary for Lender to inquire into the powers of Borrower or
the officers, directors, partners or agents acting or purporting to act on its
behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.
     10. Guarantor agrees to pay all attorneys’ fees and all other costs and
expenses which may be incurred by Lender in enforcing this Guarantee.
     11. The obligations of Guarantor hereunder are joint and several if
Guarantor is more than one person or entity, are separate and independent of the
obligations of Borrower and of any other guarantor, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or any other guarantor or whether Borrower or any other
guarantor is joined in any action or actions. The obligations of Guarantor
hereunder shall survive and continue in full force and effect until payment in
full of the indebtedness is actually received by Lender, notwithstanding any
release or termination of Borrower’s liability by express or implied agreement
with Lender or by operation of law and notwithstanding that the indebtedness or
any part thereof is deemed to have been paid or discharged by operation of law
or by some act or agreement of Lender. For purposes of this Guarantee, the
indebtedness shall be deemed to be paid only to the extent that Lender actually
receives immediately available funds and to the extent of any credit bid by
Lender at any foreclosure or trustee’s sale of any security for the
indebtedness.
     12. This Guarantee sets forth the entire agreement of Guarantor and Lender
with respect to the subject matter hereof and supersedes all prior oral and
written agreements and representations by Lender to Guarantor. No modification
or waiver of any provision of this Guarantee or any right of Lender hereunder
and no release of Guarantor from any obligation hereunder shall be effective
unless in a writing executed by an authorized officer of Lender.
     13. This Guarantee shall inure to the benefit of Lender and its successors
and assigns and shall be binding upon Guarantor and its heirs, personal
representatives, successors and assigns. Lender may assign this Guarantee in
whole or in part without notice.
     14. This Guarantee shall be governed by and construed according to the laws
of the State of Arizona.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF these presents are executed as of the 27th day of July,
2006.

                  GUARANTOR:    
 
                                                                         ,
                      
 
           
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   

1